Opinion by
Lawrence, J.
It appeared that these sets are similar to those involved in Levin v. United States (11 Cust. Ct. 74, C. D. 797), which record was incorporated herein. In accordance therewith the needles were held entitled to free entry under paragraph 1724; the thimbles dutiable at 40 percent under paragraph 339 as household utensils; the thread at one-half cent per 100 yards, but not less than 20 nor more than 35 percent ad valorem, under paragraph 902 as cotton thread; and the container as the usual container of the merchandise, the value of the container to be prorated among the different values of the articles in the set. Those claims were therefore sustained as to the sets identified in the decision.